ITEMID: 001-101963
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: TOYAKSI AND OTHERS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are Turkish nationals. Their names, dates of birth and places of residence appear in the table below.
In all four applications, the applicants were issued minor fines by the Court of Cassation and the Supreme Military Administrative Court under section 442 of the Code of Civil Procedure (Hukuk Usulü Muhakemeleri Kanunu) following the rejection of requests for rectification they had brought before those courts.
All of the applicants complained under Article 6 § 1 of the Convention that their right of access to court was violated by the imposition of fines for having used a legal remedy, which was made available to them by law.
The other complaints that were raised by the applicants and specific facts relevant to these complaints are indicated in the table below.
Section 440
“Rectification of a Court of Cassation decision may be requested for the following reasons, within fifteen days after the notification of the impugned decision:
If in the appeal proceedings, the Court of Cassation failed to respond to the parties’ appeal requests;
If the Court of Cassation decision contains contradictory paragraphs;
If it is established that some of the documents examined during the appeal proceedings were fraudulent or false;
If the Court of Cassation decision is against domestic procedure or domestic law.”
“If the request for rectification is not based on one of the conditions (set forth by Section 440 of this Code), it shall be rejected and a fine shall be imposed on the applicant.”
“Sections 440-444 of the Code of Civil Procedure shall be abolished as of 1 June 2005.”
“Sections 427-454 of the Code of Civil Procedure shall be applied, without taking into account the changes made by Law no. 5236, as regards judgments which had been appealed against prior to the date the District Courts take office.”
